Citation Nr: 0823698	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the scalp, to include epilepsy and 
claustrophobia. 

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fracture residuals of 
the bilateral hand and wrists.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for lumbar strain 
residuals.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fracture residuals of 
the bilateral feet.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for residuals of a gunshot wound to the scalp. 

In May 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

In the above-mentioned April 2003 rating decision, the RO 
denied service connection for fracture residuals of the 
bilateral feet.  The veteran did not express dissatisfaction 
with that decision.  See 38 C.F.R. § 20.201 (2007).  
Furthermore, in December 2003, the veteran's representative 
indicated that the veteran wished to appeal his gunshot wound 
residuals only.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran subsequently raised the issue of his entitlement 
to service connection for fracture residuals of the bilateral 
feet.  In an August 2005 rating decision, the RO denied the 
veteran's claim.  The issue of whether new and material 
evidence has been received which is sufficient to reopen the 
veteran's claim will be addressed in the remand section 
below.  

Remanded issues 

The issues of whether new and material evidence has been 
submitted sufficient to reopen previously denied claims of 
entitlement to service connection for bipolar disorder, 
fracture residuals of the wrists and hands, lumbar strain 
residuals and fracture residuals of the feet are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having epilepsy.  The 
medical evidence does not indentify and scar or other 
residual of a gunshot wound to the scalp.  Claustrophobia has 
not been diagnosed.

2.  The preponderance of the evidence of record does not 
indicate that an in-service injury with a resultant gunshot 
wound residuals to the scalp took place.

3.  The competent medical evidence of record indicates that 
the veteran's epilepsy is a result of a post-service motor 
vehicle accident. 


CONCLUSION OF LAW

Gunshot wound residuals, to include epilepsy and 
claustrophobia, were not incurred in or aggravated by 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for residuals of a 
gunshot wound to the scalp, to include epilepsy and 
claustrophobia. 

The veteran seeks entitlement to service connection for 
residuals of a gunshot wound to the scalp, specifically 
epilepsy and claustrophobia.  As is discussed elsewhere in 
this decision, four other issues are being remanded for 
further procedural development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 18, 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the January 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and records from the Social Security Administration.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that medical opinions regarding the etiologies of 
the claimed disability has not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

As will be discussed below, the record is missing critical 
evidence of that an event, injury, or disease occurred in 
service, McLendon element (2), and the veteran's claim is 
being denied on that basis.  The outcome of this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service treatment  records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including epilepsy, when 
such manifested to a compensable degree within the initial 
post service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), the medical evidence 
does not identify the presence of a scar or other physical 
manifestation of a gunshot wound to the scalp.  Nor does the 
record contain any medical evidence describing the veteran as 
having claustrophobia.  There are, however, several records 
which diagnose the veteran with a seizure disorder.  Hickson 
element (1) has arguably been met to that extent only.   

With respect to Hickson element (2), the veteran has alleged 
that while on guard duty at a gate at Fort Jackson, South 
Carolina, a civilian car approached and someone inside fired 
at the veteran.  He claims that the bullet pierced his helmet 
and hit his scalp.  The veteran further claims to have 
returned fire as the car was backing up and driving away.  
According to the veteran's statements and May 2008 testimony, 
a report describing this event was not filed.  He claimed: 
"I had another helmet . . . so I just continued my duty . . 
. drank some coffee [and] cleaned up with my handkerchief.  
It hit my head, it went through the helmet but it was no big 
deal." See the May 2008 hearing transcript, page 8.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  In the instant case, the Board finds the statements 
made by the veteran to be unpersuasive and lacking in 
probative value in light of the evidence of record in its 
entirety.   

The veteran's service treatment records have been carefully 
reviewed. Those records are devoid of any reference to a 
gunshot wound or that the veteran participated in a firefight 
at Fort Jackson.  His service treatment records are 
completely negative for any complaint, diagnosis, or 
treatment of a head injury.  Upon separation the veteran 
indicated he was in "good" health and the reviewing 
physician found no abnormalities with respect to the 
veteran's head.  

The Board finds it incredible that, if the incident in 
question had actually taken place, there would not have been 
a record of it, either in the service medical, records or 
elsewhere.  To find otherwise, the Board would have to 
believe that military authorities were either unaware of, or 
brushed off as inconsequential, an incident which in essence 
amounted to an armed attack on a military base. The Board 
finds such a scenario to be preposterous.    

Further review of the record reveals, moreover, that the 
veteran has been diagnosed with multiple psychiatric 
disabilities, including delusional disorder.  See VA 
outpatient treatment notes dated August 2003 and October 
2006.  The record is replete with outlandish claims from the 
veteran, to include allegations that President Bush is his 
father; that he has witnessed terrorists transporting nuclear 
weapons; and that a computer chip has been placed in his head 
which emits the voices of his deceased grandparents.  See VA 
treatment records dated July 2002, August 2003, and March 
1984, respectively.  Based on the entire record, it 
unquestionably appears that the veteran's report of a gun 
battle at Fort Jackson is the product
of his current disordered mental state rather than his 
recollection of an actual incident. 

The Board is aware that a September 2006 VA treatment note 
indicates that the veteran was hit with a bullet and had a 
scalp injury in the military. This is clearly a reiteration 
of the veteran's own self report, since there is nothing in 
his medical records which could serve as a source of this 
statement. This report is no different from the veteran's own 
contentions. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

In short, there is no evidence that an in-service head injury 
ever occurred aside from the veteran's own statements, made 
decades later in connection with his claim for monetary 
benefits from VA.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
The Board rejects the veteran's statements as unbelievable in 
light of the entire record on appeal, in particular the 
negative service medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

Because the record as a whole clearly demonstrates that there 
was no gunshot wound in service, the Board finds that the 
veteran's recent assertions to the contrary lack credibility 
and probative value.  Hickson element (2) has not been met, 
and the veteran's claim fails on that basis alone.

The Board adds that there is no indication that epilepsy 
occurred within the immediate first post-service year.  
Epilepsy was initially mentioned in the medical records in 
1984, a decade after service.  Thus, the presumptive 
provisions of 38 C.F.R. § 3.309(a) do not avail the veteran.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking. The evidence of record does not, in 
fact, include any medical statements suggesting that gunshot 
residuals exist.  linking a gunshot wound to include 
claustrophobia and epilepsy to his military service over 
thirty years ago.  Indeed, the medical evidence indicates 
that the veteran's epilepsy resulted from a post-service 
motor vehicle accident and not his military service.  See, 
e.g., a January 1983 State of Illinois Department of 
Rehabilitation record.  Accordingly, Hickson element (3) has 
not been met, and the veteran's claim fails on this basis as 
well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
gunshot wound residuals, as Hickson elements (2) and (3) have 
not been met. The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the scalp, to include epilepsy and claustrophobia is 
denied.


REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fracture residuals of 
the bilateral hand and wrists.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for lumbar strain 
residuals.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fracture residuals of 
the bilateral feet.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural development.  

In an August 2005 rating decision, the RO denied the 
veteran's claims.  He indicated his disagreement with this 
decision in an October 2005 letter and October 2005 VA Form 
9.  A statement of the case was issued in January 2006, and 
the veteran's appeal was perfected by his representative's 
May 2006 VA Form 646.  

Included in the VA Form 646 was the statement: "The veteran 
has requested a Video Hearing and his contentions will be 
presented at that time."  While the veteran was provided a 
videoconference hearing in May 2008, this hearing only 
addressed his gunshot wound residuals claim.  In order to 
ensure due process, a hearing must be scheduled as to these 
four issues.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


